Title: To Benjamin Franklin from Archibald Douglas, 12 [July] 1777
From: Douglas, Archibald
To: Franklin, Benjamin


Sir
Cherbourgh Saturday [July] 12th. 1777
This comes to let you know, that I am determined to proceed on an other Cruise if your honour will grant me a Commission; as our people are Stagnated at the thoughts of travelling through the Country to other Ports, not being sure that there are any ships there that will take them on board. I hear that Capt. Weeks who lay in St. Maloes was fitted and ready for Sailing the 9th. of this Instant, and I see no other way for us to take than to Cruise in the said privateer. We sold the prize on the ninth of this month; they promissed to pay us by Articles of agreement as soon as the Agreement was made; but we have not receiv’d any yet nor can we tell when we shall; they say now they will pay us as soon as the Vessel goes out of the harbour, but we dont know when she is to go out. Mr. Delumphry [Dulongprey] intends to stop the owners money in his own hands, I should be very much obliged to your honour to Instruct me in what form I shall be safe in chusing for the Owners Agent. Mr. Delumphry sold the prize for 22000 Livres and directly after I aplied to Mr. Droit [Drouet] (who has proved to be our friend) and he got a Gentleman in a very little time that gave a Thousand Livrs more and if I had stay’d one day longer I should have got 4000 Livres more: so that Mr. Delumphry has not stood our friend as much as I expected in regard of getting a market for the prize. I hope your honour will excuse the last letter I sent for I was not certain what I was going to do at that time; our Vessel is all ready victualled and maned waiting for nothing but your honours granting a Commission. Your humble Servant
Archibald Douglas
